Simmons, C. J.
Where the purchaser of goods seeks to avoid the contract of purchase on the ground of fraud, he must, upon the discovery of the facts constituting the fraud, upon his first opportunity to do so, announce his purpose to rescind. If he remain silent and retain possession of the goods received under the contract, without complaint, until long after the discovery of the facts, he will be held to have waived the objection and will be bound by the contract as though there had been no fraud. Smith v. Esley Organ Co., 100 Ga. 628, and cases cited. This is especially true where the purchaser endeavors to rescind the contract in part only. Maynard v. Render, 95 Ga. 652.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.